DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Regarding Claim 5, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 5 recites the broad recitation “unit for setting”, and the claim also recites “unit for setting the at least one media unit” which is the narrower statement of the range/limitation. . The claim considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In support of compact prosecution Claim 5 is construed “the device according to Claim 4, wherein the keypad is a unit for setting a spatial orientation of the keypad.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tranchina (US 2014/0237517) in view of Bandishti (US 2020/0073527). All reference is to Tranchina unless indicated otherwise.

Regarding Claim 1 (Original), Tranchina teaches a device [fig. 3a @300] for a seat, comprising:
a docking unit [fig. 3a @330, ¶0078, “the docking station may be located, for example, in the back of a seat, in a headrest of a seat, in a dashboard or in a center console of a vehicle”] that is configured for connection to a mobile terminal [figs. 3a or 3b @320, ¶0051, “A wireless enabled device, including, but not limited to, a laptop, mp3 player, gaming system, PDA, or cellular phone (e.g., smartphone), can connect to the wireless local area network via the wireless transmitter 118”] in order to allow a data transfer from the mobile terminal to at least one media unit [¶0078, “receiver unit 320 processes the incoming media signals, it passes the processed media signals to the docking station 330 for distribution of video signals to one or more displays 340 or connected wireless enabled devices in and around the vehicle and audio signals to one or more sound systems or connected wireless enabled devices in and around the vehicle”]
Tranchina does not teach a control unit that is configured to: record at least one context parameter that specifies a current surroundings situation of the device; and actuate at least one functional unit based on the at least one context parameter in order to adjust a setting of the at least one functional unit to the current surroundings situation such that a user is able to use the at least one media unit
Bandishti teaches a control unit [fig. 6 @604] that is configured to: 
record at least one context parameter that specifies a current surroundings situation of the device [¶0140, “At 1002, control circuitry 604 determines whether the self-driving vehicle is operating in a self-driving operating mode”]; and 
actuate at least one functional unit [fig. 6 @601; ¶0140, “the determination of the whether the self-driving vehicle is operating in a self-driving operating mode, is performed by the processing circuitry 606”] based on the at least one context parameter [fig. 10 @1004 is Yes] in order to adjust a setting [allow movie to be displayed]  of the at least one functional unit [fig. 6 @606] to the current surroundings situation such that a user is able to use [view a movie; ¶0128, “At 802, control circuitry 604 generates for display media content on a user interface 620 for a self-driving vehicle. For example, the user computer equipment 704 (e.g., self-driving vehicle's entertainment system) generates a movie to be displayed on the inside of the self-driving vehicle's windshield”] the at least one media unit [fig. 6 @612, 614] 
Before the application was filed it would have been obvious top one of ordinary skill in the art to incorporate the concept of controlling a vehicle media unit based on relevant vehicle context information, as taught by Bandishti, into the device taught by Tranchina, in order to provide an automated process to prevent operation of a media device in a context that makes operation of the media device unsafe.

Regarding Claim 2 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1, wherein
the docking unit [fig. 3a @330] is configured for wireless and/or wired connection [¶0078, “The receiver unit 320 may be connected to the docking station 330 in a variety of methods known to those skilled in the art”] to the mobile terminal [fig. 3a @320]
The Examiner takes Official Notice that before the application was filed it was well known in the art how to connect a docking unit to a mobile terminal by wired or wireless connection. 

Regarding Claim 3 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1, wherein
the at least one media unit is selected from a group comprising: a display [fig. 6 @612], a speaker [fig. 6 @614; ¶0078, “receiver unit 320 processes the incoming media signals, it passes the processed media signals to the docking station 330 for distribution of video signals to one or more displays 340 or connected wireless enabled devices in and around the vehicle and audio signals to one or more sound systems or connected wireless enabled devices in and around the vehicle”] and a communication unit [alternate limitation not addressed].

Regarding Claim 4 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1, wherein the at least one functional unit is selected from a group comprising:
a unit for a seat setting [alternate limitation not addressed];
a unit for setting the at least one media unit; a media unit for providing media content for the at least one media unit [Bandishti: ¶0128, “At 802, control circuitry 604 generates for display media content on a user interface 620 for a self-driving vehicle. For example, the user computer equipment 704 (e.g., self-driving vehicle's entertainment system) generates a movie to be displayed on the inside of the self-driving vehicle's windshield”];
a keypad [alternate limitation not addressed]; and 
a unit for setting a spatial orientation of a table [alternate limitation not addressed].

Regarding Claim 6 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1, wherein 
the at least one functional unit [Bandishti: fig. 6 @601] comprises the at least one media unit [Bandishti: fig. 6 @612 and 618], or 
the at least one functional unit is the at least one media unit [alternate limitation not addressed].

Regarding Claim 7 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1, wherein 
the at least one context parameter [Bandishti: fig. 10 @1004 is Yes] relates to an automated driving mode [self-driving operating mode is construed as an autonomous driving mode which is a subset of an automated driving mode; Bandishti: ¶0140, “the determination of the whether the self-driving vehicle is operating in a self-driving operating mode”].

Regarding Claim 8 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1, wherein 
the at least one context parameter [Bandishti: fig. 10 @1004 is Yes] relates to an autonomous driving mode [self-driving operating mode is construed as an autonomous driving mode; Bandishti: ¶0140, “the determination of the whether the self-driving vehicle is operating in a self-driving operating mode”].

Regarding Claim 9 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1, wherein 
the device is configured to actuate [construed as receive media content from the mobile terminal; ¶0095, “… user equipment system 601 may receive content and data via input/output (hereinafter “I/O”) path 602. I/O path 602 may provide content (e.g., broadcast programming, on-demand programming, Internet content, content available over a local area network (LAN) or wide area network (WAN), and/or other content) and data to control circuitry 604”] the at least one media unit [fig. 6 @601 which contains 612 and 614] as an expansion of the mobile terminal [fig. 6 @602 is construed as connection between Tranchina: fig. 3a @320 (mobile terminal) and Tranchina: fig. 3a @330 (docking station)].

Regarding Claim 10 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1, wherein 
a seat [¶0060, “The unit 100 may also be mounted to a seat, positioned in the dashboard, under a seat, in a trunk or rear portion, or in a center console, or in any other convenient location of the vehicle”, ¶0078 teaches data distribution unit 100 corresponds to data distribution unit 300] comprises the device [fig. 3a @300].  

Regarding Claim 11 (Original), Tranchina in view of Bandishti teaches the seat according to Claim 10, wherein the seat is a vehicle seat [¶0060].

Regarding Claim 12 (Original), Tranchina in view of Bandishti teaches the device according to Claim 1 contained in a vehicle comprising a seat [¶0060].

Regarding Claim 13 (Original), Tranchina teaches a method for playing back media content, comprising:
connecting a docking unit on a seat [fig. 3a @330, ¶0078, “the docking station may be located, for example, in the back of a seat, in a headrest of a seat, in a dashboard or in a center console of a vehicle”] to a mobile terminal [figs. 3a or 3b @320, ¶0051, “A wireless enabled device, including, but not limited to, a laptop, mp3 player, gaming system, PDA, or cellular phone (e.g., smartphone), can connect to the wireless local area network via the wireless transmitter 118”] in order to allow a data transfer from the mobile terminal to at least one media unit [¶0078, “receiver unit 320 processes the incoming media signals, it passes the processed media signals to the docking station 330 for distribution of video signals to one or more displays 340 or connected wireless enabled devices in and around the vehicle and audio signals to one or more sound systems or connected wireless enabled devices in and around the vehicle”]
Tranchina does not teach recording at least one context parameter that specifies a current surroundings situation; and actuating at least one functional unit based on the at least one context parameter in order to adjust a setting of the at least one functional unit to the current surroundings situation such that a user is able to use the at least one media unit
Bandishti teaches recording at least one context parameter that specifies a current surroundings situation [¶0140, “At 1002, control circuitry 604 determines whether the self-driving vehicle is operating in a self-driving operating mode”]; and 
actuating at least one functional unit [fig. 6 @601; ¶0140, “the determination of the whether the self-driving vehicle is operating in a self-driving operating mode, is performed by the processing circuitry 606”] based on the at least one context parameter [fig. 10 @1004 is Yes] in order to adjust a setting [allow movie to be displayed]  of the at least one functional unit [fig. 6 @601] to the current surroundings situation such that a user is able to use [able to view movie; ¶0128, “At 802, control circuitry 604 generates for display media content on a user interface 620 for a self-driving vehicle. For example, the user computer equipment 704 (e.g., self-driving vehicle's entertainment system) generates a movie to be displayed on the inside of the self-driving vehicle's windshield”] the at least one media unit [fig. 6 @612, 614] 
Before the application was filed it would have been obvious top one of ordinary skill in the art to incorporate the method steps of controlling a vehicle media unit based on relevant vehicle context information, as taught by Bandishti, into the method taught by Tranchina, in order to automatically prevent operation of a media device in a context that makes operation of the media device unsafe.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tranchina in view of Bandishti and Hwang (US 2021/0323576). All reference is to Tranchina unless indicated otherwise.

Regarding Claim 5 (Original), Tranchina in view of Bandishti teaches the device according to Claim 4
Tranchina in view of Bandishti does not teach the keypad is a unit for setting a spatial orientation of the keypad
Hwang teaches a unit for setting a spatial orientation of a keypad [¶0415, “The input device 200 may further include a tilting mechanism. The tilting mechanism may physically move the touch input unit 210. The tilting mechanism may be operated according to a control signal of the processor 407”, ¶0416, “The touch input unit 210 may be in a first state 210a. In the case in which data about a second sitting position 442 are acquired, the processor 407 may provide a control signal to the tilting mechanism such that the touch input unit 210 is tilted]
Before the application was filed it would have been obvious top one of ordinary skill in the art to incorporate the concept of controlling the orientation of an input device based on a user sitting position, as taught by Hwang, into the device taught by the Tranchina in view of Bandishti, in order to maintain operability of an input device when a user’s sitting position changes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The Examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Primary Examiner, Art Unit 2694